Citation Nr: 0310862	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  01-09 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted the veteran service 
connection for PTSD, evaluated as 30 percent disabling, 
effective from October 1998 (the date of the reopened claim).  
The veteran perfected a timely appeal that contested the 
initial 30 percent evaluation assigned for this disability.

In an April 2002 rating decision, the RO assigned an initial 
70 percent evaluation for the veteran's service-connected 
PTSD, effective from October 1998.  However, because the 
veteran has specifically indicated that he is not satisfied 
with the 70 percent evaluation, and because this evaluation 
does not represent the maximum rating available for PTSD, the 
veteran's claim for a higher initial evaluation for this 
condition remains in appellate status.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35, 
39 (1993).  

In November 2002, the veteran filed a formal application for 
a total disability rating based on individual unemployability 
due a service-connected disability (TDIU rating).  Since the 
record does not currently reflect that this claim has been 
considered by the RO, it is referred to the RO for 
appropriate action.


REMAND

The veteran and his representative contend, in substance, the 
veteran's service-connected PTSD is more disabling than 
currently evaluated.

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 91991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

Again, the RO assigned an initial evaluation of 30 percent 
(which is now 70 percent) following a grant of service 
connection for PTSD in a June 2001 rating decision.  In 
October 2001, and in July 2002, the RO furnished the veteran 
with a Statement of the Case and Supplemental Statement of 
the Case, respectively.  However, neither the veteran nor his 
representative were issued any sort of notification of the 
VCAA and the effect it had on his claim in appellate status.  
The Board points out that the claims folder was transferred 
to the Board in November 2002, nearly a year after the VCAA 
was enacted.  The Board finds that the RO should inform the 
veteran and his representative of the VCAA and its 
notification provisions.  See generally Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).

Additionally, at his personal hearing before the RO in 
January 2002, the veteran testified to the effect that he is 
followed on a regular basis at the VA Medical Center in 
Tuscaloosa, Alabama, and has been for a number of years.  The 
VA outpatient treatment records currently on file show only 
evaluation and treatment provided to the veteran from 
February 1994 to October 1999, for his PTSD at this facility.  
Additional records pertaining to the veteran's treatment, to 
include records of his participation in group therapy, if 
any, should be obtained and associated with the veteran's 
claims file.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for an initial 
evaluation in excess of 70 percent for 
PTSD.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the veteran and 
request that he identify, by names, 
addresses, and approximates (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since October 1997 for his PTSD.  
This request should specifically include 
any outstanding records pertaining to his 
evaluation and treatment at the VA 
Medical Center in Tuscaloosa, Alabama, 
since 1999.  The aid the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should enlisted, as needed.  In any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file and the veteran should be 
informed in writing.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claim for an initial evaluation in 
excess of 70 percent for PTSD.  The RO 
must provide adequate reasons and bases 
for its determination, addressing all 
issues and concerns that were noted in 
this REMAND.  

If the benefit sought on appeal remains denied following full 
compliance with the VCAA, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



